DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 15/920,363 filed on April 27, 2021. Claims 1-5, 7-9, 11-15, and 17-20 are currently pending with the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 11-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadambala et al. (U.S. Publication No. US 20180218330 A1) hereinafter Kadambala, in view of Kenthapadi et al. (U.S. Publication No.: US 20170242909) hereinafter Kenthapadi, in view of Predescu et al. (U.S. Publication US 20190102710 A1) hereinafter Predescu, in view of Rennison (U.S. Patent No.: US 8001064 B1) hereinafter Rennison, and further in view of Yuan (U.S. Publication US 20190266497 A1) hereinafter Yuan. 
As to claim 1:
Kadambala discloses:
A system [Figure 1 Item 100], comprising: 
at least one data processor [Figure 1 Item 104]; and 
at least one memory storing instructions which, when executed by the at least one data processor [Figure 1 Item 106 and 108], result in operations comprising: 
executing, by a graphical recommendation engine, a first database query to at least retrieve one or more resource profiles from the database [Figure 2 Items 202, 204 and 206 and Paragraph 0030-31 teaches, by career path recommendation program (graphical recommendation engine), collecting (querying) organization data, current employee data, and candidate data (resource profiles). Organization data may be collected (querying) from various databases]; 
generating, by the graphical recommendation engine, a graph representative of the one or more resource profiles retrieved from the database, the graph representative of the one or more resource profiles including a first node linked to a first attribute included the one or more resource profiles and a second node linked to a second attribute included in the one or more resource profiles [Paragraph 0030 and 0035 teaches, by career path recommendation program (graphical recommendation engine) creating a graph structure representing possible career paths (one or more resource profiles). The graph populated with nodes that represent individual job positions/position titles. Data used to create a set of edges within the graph may be derived from historical movement of employees from one position to another (resource profile). Paragraph 0036 teaches identifying the job position held (or previous job positions held) by a top performer and identifying the career path or paths that include the identified job position. Continuing the previous example, John's attributes A, B, and C ;
wherein the first node is merged with the second node by linking, via an edge, the first node with the second node [Paragrpah 0034 teaches the graph may be populated with nodes that represent individual job positions (e.g., program manager) and with edges representing career movement between any given two job positions (i.e., nodes). Data used to create the set of nodes in the graph representing job positions may, for example, come from job listings and position titles. Data used to create a set of edges within the graph may be derived from job posting prerequisites and from historical movement of employees from one position to another. For example, a graph may have nodes representing a software engineer, a product manager, and an information technology (IT) architect. The edges of the graph may be determined based on historical personnel movement. If employee Dan started as a software engineer and later became an IT architect, then an edge in the graph will span from the software engineer node to the IT architect node. Note: The examiner interprets the claimed merged to be an edge spanning from one node to another and resulting from an edge spanning from one node to another, two nodes are merged. Therefore an edge in the graph will span from the software engineer node to the IT architect node is interpreted to also include an edge include an edge in a graph merges software engineer node and the IT architect node, wherein an edge spanning between nodes is interpreted to be an edge linking a first node with the second node.
storing, by the graphical recommendation engine, the graph representative of the one or more resource profiles at the database [Paragraph 0031, 0034 and 0037 teaches organization data such as organization’s career paths are collected from various databases 114 and may then be stored (storing the graph) in a data repository such as a database 114. Paragraph 0034 teaches after organization data is collected a graph structure is created through the use of machine learning representing the possible career paths (one or more resource profiles). Paragraph 0037 teaches the use of the organization graph to determine similarity candidate attributes and top performers]; 
executing, by the graphical recommendation engine, a second database query to retrieve, from the database, at least a portion of the graph representative of the one or more resource profiles [Paragraph 0037 a career path (recommendation) may then be determined based on the nodes and edges within the graph by selecting a first node (portion of the graph) that best matches the candidate's attributes. Thereafter, from the edges connected to the first node, an adjacent node may be selected (retrieve portion of the graph) based on the similarity of the candidate's attributes to the top performer attributes associated with the adjacent node. Additional iterations of the process may produce a set of nodes (recommendation) representing positions (resource profiles) within the organization that indicates a career path for the candidate].; and 

Kadambala discloses most of the limitations as set forth in the rejection of claim 1, but does not appear to expressly disclose wherein the first node is linked to the first attribute via a first directed edge, wherein the first node corresponds to a first job designation the first attribute corresponding to a first skill associated with the first job designation, and the first directed edge indicates the first skill is a qualification for the first job designation, wherein the second node is linked to the second attribute via a second directed edge, wherein the second node corresponds to a second job designation, the second 
Kenthapadi discloses:
a directed edge and wherein the first node is linked to the first attribute via a first directed edge [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset. In some example embodiments, the edge (u,v) is included in the universal concept graph if (e.g., if and only if) the hyperlink is present in both directions (e.g., a hyperlinks to v, and v hyperlinks to u). Paragraph 0113 and FIG. 13 teaches node 1322 that represents the concept phrase “database administrator,” a job title phrase, is connected by an edge to node 1302 that represents the concept phrase “databases,” a skill phrase. Note: The examiner interprets if and only if in one direction for (u,v) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset to be the claimed directed edge, whereas the prior art reference teaches in some embodiments it maybe both directions or bi-directional. Node representing database administrator is interpreted to read on the claimed first node and the skill phrase databases connected to database administrator by an edge is interpreted to read on the claimed linked to the first attribute.], wherein the first node corresponds to a first job designation [Paragraph 0113 and FIG. 13 teaches node 1322 that represents the concept phrase “database administrator,” a job title phrase, is connected by an edge to node 1302 that represents the concept phrase “databases,” a skill phrase. Note: Node 1322 representing database administrator is interpreted to read on the claimed the first node corresponds to a first job designation.] the first attribute corresponding to a first skill associated with the first job designation [Paragraph 0113 and FIG. 13 teaches the edges connecting a node representing a particular job title and a node representing a , and the first directed edge indicates the first skill is a qualification for the first job designation [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset. In some example embodiments, the edge (u,v) is included in the universal concept graph if (e.g., if and only if) the hyperlink is present in both directions (e.g., a hyperlinks to v, and v hyperlinks to u). Paragraph 0113 and FIG. 13 teaches the edge is associated with the edge weight value of “0.8,” which indicates that the concept phrase “databases” is highly related to the concept phrase “database administrator.” and that the skill “databases” is highly important to the job associated with the job title “database administrator.” Note: The examiner interprets if and only if in one direction for (u,v) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset to be the claimed directed edge, whereas the prior art reference teaches in some embodiments it maybe both directions or bi-directional. The examiner also interprets skills highly important to the job associated with the job title as indicated by weighted edges between jobs and associated skills reads on the claimed the first directed edge indicates the first skill is a qualification for the first job designation, wherein the claimed qualification is interpreted to be required skill and is reasonably similarly scoped to cited highly important.], wherein the second node is linked to the second attribute via a second directed edge, wherein the second node corresponds to a second job designation, the second attribute corresponding to a second skill associated with the second job designation, [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset. In some example embodiments, the edge (u,v) is included in the universal concept graph if (e.g., if and only if) the hyperlink is present in both directions (e.g., a hyperlinks to v, and v hyperlinks to u). Figure 13:1320 and 1318 teach the job title “Hardware Engineer” and “Computer Architecture” respectively connected via a weighted edge 0.5. Note: The examiner interprets if and only if in one direction for (u,v) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset to be the claimed directed edge, whereas the prior art reference teaches in some embodiments it maybe both directions or bi-directional. “Hardware Engineer” is interpreted to be the claimed second node, the weighted edge is interpreted to be the directed edge, “Computer Architecture” is interpreted to be the claimed second attribute.], wherein the directed edge indicates the second skill is a qualification for the second job designation [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset. In some example embodiments, the edge (u,v) is included in the universal concept graph if (e.g., if and only if) the hyperlink is present in both directions (e.g., a hyperlinks to v, and v hyperlinks to u). Paragraph 0113 and FIG. 13 teaches the edge is associated with the edge weight value of “0.8,” which indicates that the concept phrase “databases” is highly related to the concept phrase “database administrator.” and that the skill “databases” is highly important to the job associated with the job title “database administrator.” Note: The examiner interprets if and only if in one direction for (u,v) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset to be the , and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, by incorporating a graph where edges connects a node representing a particular job title and a node representing a particular skill, as taught by Kenthapadi (Paragraph 0038, Paragraph 0113, and FIG. 13), because both applications are directed to recommendations generated using graphs containing nodes and edges; incorporating a graph where edges connects a node representing a particular job title and a node representing a particular skill generates better recommendations to the members of a service (see Kenthapadi Paragraph 0004).
 
Kadambala and Kenthapadi disclose most of the limitations as set forth in the rejection of claim 1, but does not appear to expressly disclose wherein the directed edge includes a weight corresponding to a quantity of employees that have transitioned from the first node to the second node, wherein the first node includes a first set of employees holding the first job designation, a first minimum time the first job designation was held by at least one employee of the first set, and a first maximum time the first job designation was held by at least one employee of the first set, wherein the second node includes a second set of employees holding the second job designation, a second minimum time the second job designation was held by at least one employee of the second set, and a second maximum time the second job designation was held by at least one employee of the second set.

wherein the directed edge includes a weight corresponding to a quantity of employees that have transitioned from the first node to the second node [Paragraph 0031 teaches method includes an operation for calculating a weight for each link in the transition graph. The weight is based on a number of employees of the destination company, a number of users transitioning from the source company to the destination company, and a number of users transitioning from the destination company to the source company.], wherein the first node includes a first set of employees holding the first job designation [Paragraph 0032 teaches the transition graph comprising a node for each company and links between the nodes. Paragraph 0064 teaches FIG. 4 is a graph 400 for employee transitions between companies. Paragraph 0065 teaches titles such as “software developer,” “application developer,” “programmer,” “software engineer,” “software analyst,” “Java programmer,” etc., may be mapped to a common super-title of “software developer. Paragraph 0078 teaches DEST_SIZE is the number of employees for the given super-title at the destination company, DEST_IN_MEMBER is the number of incoming employees for the given super-title at the destination company v. Note: The examiner interprets companies represented by nodes with employees for that company that fall under the super-title “software developer”, super-titles that include titles such as “software developer,” “application developer,” “programmer,” “software engineer,” “software analyst,” “Java programmer,” to reads on the claimed first node includes a first set of employees holding the first job designation. Employees that fall under the super-title are interpreted to the first set of employees holding the first job designation.], a first minimum time the first job designation was held by at least one employee of the first set [Paragraph 0090 teaches operation 608, the transitions relevant to the identified super-title, geography, and time period are identified. Further, at operation 610, the retention of employees is determined, although this operation may be optional in some embodiments. In some example embodiments, the retention includes counting the number of employees that have remained at the job longer than a , wherein the second node includes a second set of employees holding the second job designation [Figure 4 with a second node represented as COMPANY 2 is interpreted to be the claimed second node. Paragraph 0032 teaches the transition graph comprising a node for each company and links between the nodes. Paragraph 0064 teaches FIG. 4 is a graph 400 for employee transitions between companies. Paragraph 0065 teaches titles such as “software developer,” “application developer,” “programmer,” “software engineer,” “software analyst,” “Java programmer,” etc., may be mapped to a common super-title of “software developer. Paragraph 0078 teaches DEST_SIZE is the number of employees for the given super-title at the destination company, DEST_IN_MEMBER is the number of incoming employees for the given super-title at the destination company v. Note: The examiner interprets companies represented by nodes with employees for that company that fall under the super-title “software developer”, super-titles that include titles such as “software developer,” “application developer,” “programmer,” “software engineer,” “software analyst,” “Java programmer,” to reads on the claimed first node includes a first set of employees holding the first job designation. Employees that fall under the super-title are interpreted to the first set of employees holding the first job designation. COMPANY 2, in the context of the cited prior art, is interpreted to have another set of employees (that could have transitioned from COMPANY 1) with a second job designation that is the same software developer super-title but under a second node and a second company but different set from the data found under COMPANY 1. ], a second minimum time the second job designation was held by at least one employee of the second set [Figure 4 with a second node represented as COMPANY 2 is interpreted to include the second job designation was held by at least one ,
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala and Kenthapadi, by incorporating elements of a transition graph that includes weights that represent the amount of transitions occurring between nodes of employees with holding jobs for longer than a specified amount of time, as taught by Predescu (Paragraph 0031, 0032, 0064, 0065, 0078, 0090, 0097, and Figure 4), because the three applications are directed to recommendations generated using graphs containing nodes and edges; incorporating elements of a transition graph that includes weights that represent the amount of transitions occurring between nodes of employees with holding jobs for longer than a specified amount of time helps talent-acquisition professionals 

Kadambala, Kenthapadi, and Predescu disclose most of the limitations as set forth in the rejection of claim 1, but does not appear to expressly disclose a first maximum time the first job designation was held by at least one employee of the first set and a second maximum time the second job designation was held by at least one employee of the second set.
Rennison discloses:
and a first maximum time the first job designation was held by at least one employee of the first set and a second maximum time the second job designation was held by at least one employee of the second set [Column 5 Lines 42-45 teach the system can normalize documents or information objects into a canonical meta representation including concepts and a graph of relationships between concepts (e.g., a knowledge base). FIG. 4 teaches an example of a Resume Knowledge Base Schema. FIG. 5 illustrates an instantiation of the Knowledge Base Schema of FIG. 4. Column 17 Lines 23-26 teach a database mapping mechanism can automatically construct SQL statements to insert, update, delete and query data to/from the database and in memory representation of the Knowledge Base 108. Column 18 Lines 57-61 teaches in the FIG. 4 example, the ResumeEmployment Category 412 describes the "Id," "GUID," "DateLastUsed" (a DateAttribute), and "YearsOfExperience" (a DoubleAttribute) Attributes, in addition to the "Companies" and "Resume" ConceptAttributes. Column 19 Lines 58-61 teach under the ResumeEmployment Concept 512 in the ResumeKB 402, there are Values for Attributes YearsofExperience and DateLastEmployed relating to each of the jobs held by Bob Smith. Column 36 Lines 25-28 teach RangeConstraint--defines an AttributeConstraint with a range of values with minimum and maximum values and whether or not the range is inclusive of the minimum and/or maximum values. Column 39 Lines 56-60 teach the search for Software Engineer resumes may select a set of Work 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, Kenthapadi, and Predescu, by incorporating a maximum amount of years as part of a graph of data associated with a resource having a software developer designation, as taught by Rennison (see FIG. 4, FIG. 5, Column 5 Lines 42-45, Column 17 Lines 23-26, Column 18 Lines 57-61, Column 36 Lines 25-28, and Column 39 Lines 56-60), because the four applications are directed to recommendations generated using graphs; incorporating a maximum amount of years as part of a graph of data associated with a plurality of resumes considers how long the candidate has held particular job positions (e.g., too short or too long may not be considered desirable) (see Rennison Column 3 Lines 47-48).


Yuan discloses:
traversing, by the graphical recommendation engine, at least the portion of the graph [Figure 5:512 and Paragraph 0064 teach a subset of the knowledge graph is searched for one or more paths] in order to generate, for a target user, a recommendation [Figure 5 and Paragraph 0063 teach a flowchart illustrating a process of generating a result of a career path query. Note: Examiner interprets result of career path query to be the claimed recommendation for a target user.] including a shortest path from the first node to the second node, the shortest path minimizing a quantity of nodes and/or time required to transition from a first job designation corresponding to the first attribute to a second job designation corresponding5Application No. 15/920,363Docket No.: 54874-302FO1US/171393US01Reply to Office Action of Febmay 5, 2020 to the second attribute [Paragraph 0029 teaches An analysis apparatus 204 uses job histories of the members generated from profile data 216 and/or jobs data 218 to generate a knowledge graph 214. Within knowledge graph 214, nodes 226 and edges 228 may store standardized versions of attributes (e.g., attribute 1 222, attribute x 224) in profile data 216 and job data 218. Paragraph 0030 teaches analysis apparatus 204 may populate nodes 226 in knowledge graph 214 with positions of the members in the job histories. Analysis apparatus 204 may also connect pairs of nodes 226 in knowledge graph 214 with edges 228 representing transitions between the corresponding positions by the members. Paragraph 0031 teaches the analysis apparatus 204 may further include, in nodes 226 and edges 228 of knowledge graph 214, relevant attributes for the corresponding positions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, Kenthapadi, Predescu, and Rennison, by incorporating searching a knowledge graph for results to a career path query , as taught by Yuan (Paragraph 0029-0031 and 0065), because all five applications are directed to recommendations generated using graphs containing nodes and edges; incorporating searching a knowledge graph for results to a career path query facilitates career advancement for members of the social network (see Yuan Paragraph 0038).

As to claim 2:
Kadambala discloses:
The system of claim 1, wherein the first attribute and the second attribute are included in a first resource profile [Paragraph 0034 teaches an employee Dan (first resource profile) started as a software engineer (first attribute) and later became an IT architect (second attribute), then an edge in the graph will span from the software engineer node to the IT architect node].


Kadambala discloses:
The system of claim 2, wherein the recommendation further include a third attribute included in a second resource profile that also includes the first attribute and the second attribute [Paragraph 0034, 0036 and 0037 teaches after organization data is collected, available career paths are determined using machine learning to derive patterns indicating possible career paths. Based on the career path patterns, a graph structure may is created where nodes represent job positions and edges represent career movement between given two nodes. Employee data (second resource profile) and candidate data (first resource profile) are collected and top performer attributes (derived from second resource profile) are determined and mapped to career path patterns within the organization graph. Recommendations are determined based on the attributes of candidate data that are similar to the attributes of the employee/top performer data and iterations of the process produce a set of nodes representing positions within the organization that indicates a career path for the candidate. The examiner interprets the recommended set of nodes to be attributes included in the employee/top performer data and candidate data. The examiner also interprets the third attribute to be an adjacent node or nodes, representing job positions, along the recommended career path that the candidate employee data does not contain (See paragraph 0039-0042].

As to claim 4:
Kadambala discloses:
The system of claim 3, wherein the graphical recommendation engine identifies the third attribute in response to determining that the first resource profile is same and/or similar to the second resource profile [Paragraph 0037 teaches after mapping top performer attributes (first resource profile to career paths and collecting candidate data (second resource profile), attributes are generated , and wherein the graphical recommendation engine determines that the first resource profile is same and/or similar to the second resource profile by at least applying a collaborative filter to the graph representative of the one or more resource profiles [Paragraph 0037 teaches thereafter the candidate’s attributes (second resource profile) indicated in the candidate profile may be compared against top performer (first resource profile) attributes determined at 210. Known similarity metrics (collaborative filter) may be used to determine how similar the candidates attributes are to certain top performer attributes].

As to claim 5:
Kadambala discloses:
The system of claim 2, wherein the recommendation further includes the second attribute [Paragraph 0037 teaches first node that best matches the candidate’s attributes (first attribute) is identified. Thereafter, from the edges connected to the first node, an adjacent node may be selected based on the similarity of the candidate’s attributes (second attribute). Additional iterations of the process may produce a set of nodes representing positions within the organization that indicates career path for the candidate (recommendation)], and wherein the graphical recommendation engine identifies the second attribute by at least traversing the graph representative of the one or more resource profiles[ Paragraph 0037 teaches from the edges connected to the first node, an adjacent node may be selected based on the similarity of the candidate’s attributes (second attribute)].

As to claim 7:
Kadambala discloses:
The system of claim 1, wherein the graphical recommendation engine traverses the graph representative of the one or more resource profiles by at6Application No. 15/920,363Docket No.: 54874-302FO1US/171393US01 Reply to Office Action of Febmay 5, 2020least performing a breadth first search and/or a depth first search [Paragraph 0037 teaches from edges connected to the first node, an adjacent node may be selected based on the similarity of the candidate’s attributes to the top performer attributes associated with the adjacent node. The examiner interprets the selecting an adjacent node based on a specific criteria to be breadth first searching.], and wherein the breadth first search and/or the depth first search starts at the first node associated with the first attribute and follows a directionality of an edge connecting the first node to a third node corresponding to a third attribute included in the one or more resource profiles [Paragraph 0037 teaches thereafter the candidate’s attributes (second resource profile) indicated in the candidate profile may be compared against top performer (first resource profile) attributes determined at 210. Paragraph 0037 also teaches a career path may then be determined based on the nodes and edges within the graph by selecting a first node that best matches the candidate's attributes.  Thereafter, from the edges connected to the first node, an adjacent node may be selected based on the similarity of the candidate's attributes to the top performer attributes associated with the adjacent node.  Additional iterations of the process may produce a set of nodes representing positions within the organization that indicates a career path for the candidate. The examiner interprets starting at a first node that best matches (or is associated with) the candidate’s attributes and the selection of an adjacent node based on a similarity to be breadth first searching. The additional iterations to reach a target node reasonably includes a third node, wherein nodes represent candidate attributes from candidate profiles. Candidate profiles are interpreted to be the claimed one or more resource profiles.]

As to claim 11:
Kadambala discloses:
A method, comprising:  7Application No. 15/920,363Docket No.: 54874-302FO1US/171393US01 Reply to Office Action of Febmay 5, 2020 
executing, by a graphical recommendation engine, a first database query to at least retrieve one or more resource profiles from the database [Figure 2 Items 202, 204 and 206 and Paragraph 0030-31 teaches, by career path recommendation program (graphical recommendation engine), collecting (querying) organization data, current employee data, and candidate data (resource profiles). Organization data may be collected (querying) from various databases]; 
generating, by the graphical recommendation engine, a graph representative of the one or more resource profiles retrieved from the database, the graph representative of the one or more resource profiles including a first node linked to a first attribute included the one or more resource profiles and a second node linked to a second attribute included in the one or more resource profiles [Paragraph 0030 and 0035 teaches, by career path recommendation program (graphical recommendation engine) creating a graph structure representing possible career paths (one or more resource profiles). The graph populated with nodes that represent individual job positions/position titles. Data used to create a set of edges within the graph may be derived from historical movement of employees from one position to another (resource profile). Paragraph 0036 teaches identifying the job position held (or previous job positions held) by a top performer and identifying the career path or paths that include the identified job position. Continuing the previous example, John's attributes A, B, and C are linked (i.e., mapped) to the node in the organization career graph that represents the product manager position. Note: The examiner interprets the node in the organization career graph that represents the product manager position and previous positions held by John include the claimed first node and second node. The attributes A, B, and C mapped to product manager are interpreted to read on the claimed a first node linked to a first attribute included the one or more resource profiles and other attributes mapped to previous positions are interpreted to read on the claimed second node linked to a second attribute included in the one or more resource profiles.];
wherein the first node is merged with the second node by linking, via an edge, the first node with the second node [Paragrpah 0034 teaches the graph may be populated with nodes that represent individual job positions (e.g., program manager) and with edges representing career movement between any given two job positions (i.e., nodes). Data used to create the set of nodes in the graph representing job positions may, for example, come from job listings and position titles. Data used to create a set of edges within the graph may be derived from job posting prerequisites and from historical movement of employees from one position to another. For example, a graph may have nodes representing a software engineer, a product manager, and an information technology (IT) architect. The edges of the graph may be determined based on historical personnel movement. If employee Dan started as a software engineer and later became an IT architect, then an edge in the graph will span from the software engineer node to the IT architect node. Note: The examiner interprets the claimed merged to be an edge spanning from one node to another and resulting from an edge spanning from one node to another, two nodes are merged. Therefore an edge in the graph will span from the software engineer node to the IT architect node is interpreted to also include an edge include an edge in a graph merges software engineer node and the IT architect node, wherein an edge spanning between nodes is interpreted to be an edge linking a first node with the second node.
storing, by the graphical recommendation engine, the graph representative of the one or more resource profiles at the database [Paragraph 0031, 0034 and 0037 teaches organization data such as organization’s career paths are collected from various databases 114 and may then be stored (storing the graph) in a data repository such as a database 114. Paragraph 0034 teaches after organization data is collected a graph structure is created through the use of machine learning representing the possible career paths (one or more resource profiles). Paragraph 0037 teaches the use of the organization graph to determine similarity candidate attributes and top performers]; 
executing, by the graphical recommendation engine, a second database query to retrieve, from the database, at least a portion of the graph representative of the one or more resource profiles [Paragraph 0037 a career path (recommendation) may then be determined based on the nodes and edges within the graph by selecting a first node (portion of the graph) that best matches the candidate's attributes. Thereafter, from the edges connected to the first node, an adjacent node may be selected (retrieve portion of the graph) based on the similarity of the candidate's attributes to the top performer attributes associated with the adjacent node. Additional iterations of the process may produce a set of nodes (recommendation) representing positions (resource profiles) within the organization that indicates a career path for the candidate].; and 

Kadambala discloses most of the limitations as set forth in the rejection of claim 11, but does not appear to expressly disclose wherein the first node is linked to the first attribute via a first directed edge, wherein the first node corresponds to a first job designation the first attribute corresponding to a first skill associated with the first job designation, and the first directed edge indicates the first skill is a qualification for the first job designation, wherein the second node is linked to the second attribute via a second directed edge, wherein the second node corresponds to a second job designation, the second attribute corresponding to a second skill associated with the second job designation, wherein the directed edge indicates the second skill is a qualification for the second job designation.
Kenthapadi discloses:
a directed edge and wherein the first node is linked to the first attribute via a first directed edge [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset. In some example embodiments, the edge (u,v) is included in , wherein the first node corresponds to a first job designation [Paragraph 0113 and FIG. 13 teaches node 1322 that represents the concept phrase “database administrator,” a job title phrase, is connected by an edge to node 1302 that represents the concept phrase “databases,” a skill phrase. Note: Node 1322 representing database administrator is interpreted to read on the claimed the first node corresponds to a first job designation.] the first attribute corresponding to a first skill associated with the first job designation [Paragraph 0113 and FIG. 13 teaches the edges connecting a node representing a particular job title and a node representing a particular skill may be weighted to indicate how important the particular skill is to the job associated with the particular job title. Node 1322 that represents the concept phrase “database administrator,” a job title phrase, is connected by an edge to node 1302 that represents the concept phrase “databases,” a skill phrase. Note: The concept phrase “databases” as represented by node 1302 is interpreted to read on the claimed first attribute corresponding to a first skill associated with the first job designation  ], and the first directed edge indicates the first skill is a qualification for the first job designation [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the , wherein the second node is linked to the second attribute via a second directed edge, wherein the second node corresponds to a second job designation, the second attribute corresponding to a second skill associated with the second job designation, [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset. In some example embodiments, the edge (u,v) is included in the universal concept graph if (e.g., if and only if) the hyperlink is present in both directions (e.g., a hyperlinks to v, and v hyperlinks to u). Figure 13:1320 and 1318 teach the job title “Hardware Engineer” and “Computer Architecture” respectively connected via a weighted edge 0.5. Note: The examiner interprets if and only if in one direction for (u,v) there is a hyperlink from the article page corresponding , wherein the directed edge indicates the second skill is a qualification for the second job designation [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset. In some example embodiments, the edge (u,v) is included in the universal concept graph if (e.g., if and only if) the hyperlink is present in both directions (e.g., a hyperlinks to v, and v hyperlinks to u). Paragraph 0113 and FIG. 13 teaches the edge is associated with the edge weight value of “0.8,” which indicates that the concept phrase “databases” is highly related to the concept phrase “database administrator.” and that the skill “databases” is highly important to the job associated with the job title “database administrator.” Note: The examiner interprets if and only if in one direction for (u,v) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset to be the claimed directed edge, whereas the prior art reference teaches in some embodiments it maybe both directions or bi-directional. The examiner also interprets skills highly important to the job associated with the job title as indicated by weighted edges between jobs and associated skills reads on the claimed the directed edge indicates the second skill is a qualification for the second job designation, wherein the claimed qualification is interpreted to be required skill and is reasonably similarly scoped to cited highly important.], and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 
 
Kadambala and Kenthapadi disclose most of the limitations as set forth in the rejection of claim 11, but does not appear to expressly disclose wherein the directed edge includes a weight corresponding to a quantity of employees that have transitioned from the first node to the second node, wherein the first node includes a first set of employees holding the first job designation, a first minimum time the first job designation was held by at least one employee of the first set, and a first maximum time the first job designation was held by at least one employee of the first set, wherein the second node includes a second set of employees holding the second job designation, a second minimum time the second job designation was held by at least one employee of the second set, and a second maximum time the second job designation was held by at least one employee of the second set.
Predescu discloses:
wherein the directed edge includes a weight corresponding to a quantity of employees that have transitioned from the first node to the second node [Paragraph 0031 teaches method includes an operation for calculating a weight for each link in the transition graph. The weight is based on a number of employees of the destination company, a number of users transitioning from the source company to the destination company, and a number of users transitioning from the destination company to the source company.], wherein the first node includes a first set of employees holding the first job designation [Paragraph 0032 teaches the transition graph comprising a node for each company and links , a first minimum time the first job designation was held by at least one employee of the first set [Paragraph 0090 teaches operation 608, the transitions relevant to the identified super-title, geography, and time period are identified. Further, at operation 610, the retention of employees is determined, although this operation may be optional in some embodiments. In some example embodiments, the retention includes counting the number of employees that have remained at the job longer than a predetermined threshold period (e.g., three years, although other threshold periods are possible). Paragraph 0097 teaches the retention edges are associated with the number of employees, for the given super-title and period, that remain with the company. In some example embodiment, employees that have been with the company longer than a predetermined threshold period (e.g., two years) of time are considered for the count of the retention edge.], wherein the second node includes a second set of employees holding the second job designation [Figure 4 with a second node represented as COMPANY 2 is interpreted to be the claimed second node. Paragraph 0032 teaches the transition graph comprising a node for each company and links between the nodes. Paragraph 0064 teaches FIG. 4 is a graph 400 for , a second minimum time the second job designation was held by at least one employee of the second set [Figure 4 with a second node represented as COMPANY 2 is interpreted to include the second job designation was held by at least one employee of the second set. Paragraph 0090 teaches operation 608, the transitions relevant to the identified super-title, geography, and time period are identified. Further, at operation 610, the retention of employees is determined, although this operation may be optional in some embodiments. In some example embodiments, the retention includes counting the number of employees that have remained at the job longer than a predetermined threshold period (e.g., three years, although other threshold periods are possible). Paragraph 0097 teaches the retention edges are associated with the number of employees, for the given super-title and period, that remain with the company. In some example embodiment, employees that have been with the company longer than a predetermined threshold ,
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala and Kenthapadi, by incorporating elements of a transition graph that includes weights that represent the amount of transitions occurring between nodes of employees with holding jobs for longer than a specified amount of time, as taught by Predescu (Paragraph 0031, 0032, 0064, 0065, 0078, 0090, 0097, and Figure 4), because the three applications are directed to recommendations generated using graphs containing nodes and edges; incorporating elements of a transition graph that includes weights that represent the amount of transitions occurring between nodes of employees with holding jobs for longer than a specified amount of time helps talent-acquisition professionals understand labor market trends, identify talent pools, and understand how talent flows to and from companies (see Predescu Paragraph 0030).

Kadambala, Kenthapadi, and Predescu disclose most of the limitations as set forth in the rejection of claim 11, but does not appear to expressly disclose a first maximum time the first job designation was held by at least one employee of the first set and a second maximum time the second job designation was held by at least one employee of the second set.
Rennison discloses:
and a first maximum time the first job designation was held by at least one employee of the first set and a second maximum time the second job designation was held by at least one employee of the second set [Column 5 Lines 42-45 teach the system can normalize documents or information objects into a canonical meta representation including concepts and a graph of relationships between concepts (e.g., a knowledge base). FIG. 4 teaches an example of a Resume Knowledge Base Schema. FIG. 5 illustrates an instantiation of the Knowledge Base Schema of FIG. 4. Column 17 Lines 23-26 teach a database mapping mechanism can automatically construct SQL statements to insert, update, delete and query data to/from the database and in memory representation of the Knowledge Base 108. Column 18 Lines 57-61 teaches in the FIG. 4 example, the ResumeEmployment Category 412 describes the "Id," "GUID," "DateLastUsed" (a DateAttribute), and "YearsOfExperience" (a DoubleAttribute) Attributes, in addition to the "Companies" and "Resume" ConceptAttributes. Column 19 Lines 58-61 teach under the ResumeEmployment Concept 512 in the ResumeKB 402, there are Values for Attributes YearsofExperience and DateLastEmployed relating to each of the jobs held by Bob Smith. Column 36 Lines 25-28 teach RangeConstraint--defines an AttributeConstraint with a range of values with minimum and maximum values and whether or not the range is inclusive of the minimum and/or maximum values. Column 39 Lines 56-60 teach the search for Software Engineer resumes may select a set of Work Experience sections of one or more resumes and evaluate the years of experience a candidate has working as a Software Engineer and how recently they worked as a Software Engineer. Note: A knowledge base of resumes that are populated with SQL queries using attribute constraints comprising a minimum and maximum attribute value, wherein the concepts include resume information such as the attribute YearsOfExperience reads on the claimed first maximum time the first job designation was held by at least one employee of the first set and a second maximum time the second job designation was held by at least one employee of the second set. The knowledge graph representing a knowledge base that includes multiple resumes, in the context of the cited prior art, is interpreted to reasonably include 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, Kenthapadi, and Predescu, by incorporating a maximum amount of years as part of a graph of data associated with a resource having a software developer designation, as taught by Rennison (see FIG. 4, FIG. 5, Column 5 Lines 42-45, Column 17 Lines 23-26, Column 18 Lines 57-61, Column 36 Lines 25-28, and Column 39 Lines 56-60), because the four applications are directed to recommendations generated using graphs; incorporating a maximum amount of years as part of a graph of data associated with a plurality of resumes considers how long the candidate has held particular job positions (e.g., too short or too long may not be considered desirable) (see Rennison Column 3 Lines 47-48).

Kadambala, Kenthapadi, Predescu, and Rennison discloses most of the limitations as set forth in the rejection of claim 11, but does not appear to expressly disclose traversing, by the graphical recommendation engine, at least the portion of the graph retrieved from the database in order to generate, for a target user, a recommendation including a shortest path from the first node to the second node, the shortest path minimizing a quantity of nodes and/or time required to transition from a first job designation corresponding to the first attribute to a second job designation corresponding5Application No. 15/920,363Docket No.: 54874-302FO1US/171393US01Reply to Office Action of Febmay 5, 2020 to the second attribute.
Yuan discloses:
traversing, by the graphical recommendation engine, at least the portion of the graph [Figure 5:512 and Paragraph 0064 teach a subset of the knowledge graph is searched for one or more paths] in order to generate, for a target user, a recommendation [Figure 5 and Paragraph 0063 teach a flowchart illustrating a process of generating a result of a career path query. Note: Examiner interprets result of career path query to be the claimed recommendation for a target user.] including a shortest path from the first node to the second node, the shortest path minimizing a quantity of nodes and/or time required to transition from a first job designation corresponding to the first attribute to a second job designation corresponding5Application No. 15/920,363Docket No.: 54874-302FO1US/171393US01Reply to Office Action of Febmay 5, 2020 to the second attribute [Paragraph 0029 teaches An analysis apparatus 204 uses job histories of the members generated from profile data 216 and/or jobs data 218 to generate a knowledge graph 214. Within knowledge graph 214, nodes 226 and edges 228 may store standardized versions of attributes (e.g., attribute 1 222, attribute x 224) in profile data 216 and job data 218. Paragraph 0030 teaches analysis apparatus 204 may populate nodes 226 in knowledge graph 214 with positions of the members in the job histories. Analysis apparatus 204 may also connect pairs of nodes 226 in knowledge graph 214 with edges 228 representing transitions between the corresponding positions by the members. Paragraph 0031 teaches the analysis apparatus 204 may further include, in nodes 226 and edges 228 of knowledge graph 214, relevant attributes for the corresponding positions and transitions. For example, each node that is identified by a standardized job title may include additional standardized attributes such as… Paragraph 0065 teaches one or more graph search techniques may be used to identify a certain number of shortest paths between the current position to the target position and/or a set of paths of up to a certain length between the current position and the target position. Note: The examiner interprets the positions by members to be the claimed job designations, the current position and the target position are interpreted to be the claimed first and second job designation, and the cited standardized job titles for the current position to a target position 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, Kenthapadi, Predescu, and Rennison, by incorporating searching a knowledge graph for results to a career path query , as taught by Yuan (Paragraph 0029-0031 and 0065), because all five applications are directed to recommendations generated using graphs containing nodes and edges; incorporating searching a knowledge graph for results to a career path query facilitates career advancement for members of the social network (see Yuan Paragraph 0038).

As to claim 12:
Kadambala discloses:
The method of claim 11, wherein the first attribute and the second attribute are included in a first resource profile [Paragraph 0034 teaches an employee Dan (first resource profile) started as a software engineer (first attribute) and later became an IT architect (second attribute), then an edge in the graph will span from the software engineer node to the IT architect node].

As to claim 13:
Kadambala discloses:
The method of claim 12, wherein the recommendation further includes a third attribute included in a second resource profile that also includes the first attribute and the second attribute [Paragraph 0034, 0036 and 0037 teaches after organization data is collected, available career paths are determined using machine learning to derive patterns indicating possible career paths. Based on the career path patterns, a graph structure may is created where nodes represent job positions and edges 

As to claim 14:
Kamabala discloses:
The method of claim 13, wherein the graphical recommendation engine identifies the third attribute in response to determining that the first resource profile is same and/or similar to the second resource profile [Paragraph 0037 teaches after mapping top performer attributes (first resource profile to career paths and collecting candidate data (second resource profile), attributes are generated and candidate attributes are then compared to the top performer data/attributes. A node career path that includes the third attribute may then be determined based on the nodes and edges within the graph], and wherein the graphical recommendation engine determines that the first resource profile is same and/or similar to the second resource profile by at least applying a collaborative filter to the graph representative of the one or more resource profiles [Paragraph 0037 teaches thereafter the candidate’s attributes (second resource profile) indicated in the candidate profile may be compared against top performer (first resource profile) attributes determined at 210. Known similarity metrics .

As to claim 15:
Kadambala discloses:
The method of claim 12, wherein the recommendation further includes the second attribute [Paragraph 0037 teaches first node that best matches the candidate’s attributes (first attribute) is identified. Thereafter, from the edges connected to the first node, an adjacent node may be selected based on the similarity of the candidate’s attributes (second attribute). Additional iterations of the process may produce a set of nodes representing positions within the organization that indicates career path for the candidate (recommendation)], and wherein the graphical recommendation engine identifies the second attribute by at least traversing the graph representative of the one or more resource profiles [ Paragraph 0037 teaches from the edges connected to the first node, an adjacent node may be selected based on the similarity of the candidate’s attributes (second attribute)].

As to claim 17:
Kadambala discloses:
The method of claim 11, wherein the graphical recommendation engine traverses the graph representative of the one or more resource profiles by at6Application No. 15/920,363Docket No.: 54874-302FO1US/171393US01 Reply to Office Action of Febmay 5, 2020least performing a breadth first search and/or a depth first search [Paragraph 0037 teaches from edges connected to the first node, an adjacent node may be selected based on the similarity of the candidate’s attributes to the top performer attributes associated with the adjacent node. The examiner interprets the selecting an adjacent node based on a specific criteria to be breadth first searching.], and wherein the breadth first search and/or the depth first search starts at the first node associated with the first attribute and follows a directionality of an edge connecting the first node to a third node corresponding to a third attribute included in the one or more resource profiles [Paragraph 0037 teaches thereafter the candidate’s attributes (second resource profile) indicated in the candidate profile may be compared against top performer (first resource profile) attributes determined at 210. Paragraph 0037 also teaches a career path may then be determined based on the nodes and edges within the graph by selecting a first node that best matches the candidate's attributes.  Thereafter, from the edges connected to the first node, an adjacent node may be selected based on the similarity of the candidate's attributes to the top performer attributes associated with the adjacent node.  Additional iterations of the process may produce a set of nodes representing positions within the organization that indicates a career path for the candidate. The examiner interprets starting at a first node that best matches (or is associated with) the candidate’s attributes and the selection of an adjacent node based on a similarity to be breadth first searching. The additional iterations to reach a target node reasonably includes a third node, wherein nodes represent candidate attributes from candidate profiles. Candidate profiles are interpreted to be the claimed one or more resource profiles.]

As to claim 20:
Kadambala discloses:
A non-transitory computer-readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: executing, by a graphical recommendation engine, a first database query to at least retrieve one or more resource profiles from the database [Figure 2 Items 202, 204 and 206 and Paragraph 0030-31 teaches, by career path recommendation program (graphical recommendation engine), collecting (querying) organization data, current employee data, and candidate data (resource profiles). Organization data may be collected (querying) from various databases]; 
generating, by the graphical recommendation engine, a graph representative of the one or more resource profiles retrieved from the database, the graph representative of the one or more resource profiles including a first node linked to a first attribute included the one or more resource profiles and a second node linked to a second attribute included in the one or more resource profiles [Paragraph 0030 and 0035 teaches, by career path recommendation program (graphical recommendation engine) creating a graph structure representing possible career paths (one or more resource profiles). The graph populated with nodes that represent individual job positions/position titles. Data used to create a set of edges within the graph may be derived from historical movement of employees from one position to another (resource profile). Paragraph 0036 teaches identifying the job position held (or previous job positions held) by a top performer and identifying the career path or paths that include the identified job position. Continuing the previous example, John's attributes A, B, and C are linked (i.e., mapped) to the node in the organization career graph that represents the product manager position. Note: The examiner interprets the node in the organization career graph that represents the product manager position and previous positions held by John include the claimed first node and second node. The attributes A, B, and C mapped to product manager are interpreted to read on the claimed a first node linked to a first attribute included the one or more resource profiles and other attributes mapped to previous positions are interpreted to read on the claimed second node linked to a second attribute included in the one or more resource profiles.];
wherein the first node is merged with the second node by linking, via an edge, the first node with the second node [Paragrpah 0034 teaches the graph may be populated with nodes that represent individual job positions (e.g., program manager) and with edges representing career movement between any given two job positions (i.e., nodes). Data used to create the set of nodes in the graph representing job positions may, for example, come from job listings and position titles. Data used to create a set of edges within the graph may be derived from job posting prerequisites and from historical 
storing, by the graphical recommendation engine, the graph representative of the one or more resource profiles at the database [Paragraph 0031, 0034 and 0037 teaches organization data such as organization’s career paths are collected from various databases 114 and may then be stored (storing the graph) in a data repository such as a database 114. Paragraph 0034 teaches after organization data is collected a graph structure is created through the use of machine learning representing the possible career paths (one or more resource profiles). Paragraph 0037 teaches the use of the organization graph to determine similarity candidate attributes and top performers]; 
executing, by the graphical recommendation engine, a second database query to retrieve, from the database, at least a portion of the graph representative of the one or more resource profiles [Paragraph 0037 a career path (recommendation) may then be determined based on the nodes and edges within the graph by selecting a first node (portion of the graph) that best matches the candidate's attributes. Thereafter, from the edges connected to the first node, an adjacent node may be selected (retrieve portion of the graph) based on the similarity of the candidate's attributes to the top performer attributes associated with the adjacent node. Additional iterations of the process may produce a set of .; and 

Kadambala discloses most of the limitations as set forth in the rejection of claim 20, but does not appear to expressly disclose wherein the first node is linked to the first attribute via a first directed edge, wherein the first node corresponds to a first job designation the first attribute corresponding to a first skill associated with the first job designation, and the first directed edge indicates the first skill is a qualification for the first job designation, wherein the second node is linked to the second attribute via a second directed edge, wherein the second node corresponds to a second job designation, the second attribute corresponding to a second skill associated with the second job designation, wherein the directed edge indicates the second skill is a qualification for the second job designation.
Kenthapadi discloses:
a directed edge and wherein the first node is linked to the first attribute via a first directed edge [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset. In some example embodiments, the edge (u,v) is included in the universal concept graph if (e.g., if and only if) the hyperlink is present in both directions (e.g., a hyperlinks to v, and v hyperlinks to u). Paragraph 0113 and FIG. 13 teaches node 1322 that represents the concept phrase “database administrator,” a job title phrase, is connected by an edge to node 1302 that represents the concept phrase “databases,” a skill phrase. Note: The examiner interprets if and only if in one direction for (u,v) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset to be the claimed directed edge, whereas the prior art reference teaches in some embodiments it maybe both directions or bi-, wherein the first node corresponds to a first job designation [Paragraph 0113 and FIG. 13 teaches node 1322 that represents the concept phrase “database administrator,” a job title phrase, is connected by an edge to node 1302 that represents the concept phrase “databases,” a skill phrase. Note: Node 1322 representing database administrator is interpreted to read on the claimed the first node corresponds to a first job designation.] the first attribute corresponding to a first skill associated with the first job designation [Paragraph 0113 and FIG. 13 teaches the edges connecting a node representing a particular job title and a node representing a particular skill may be weighted to indicate how important the particular skill is to the job associated with the particular job title. Node 1322 that represents the concept phrase “database administrator,” a job title phrase, is connected by an edge to node 1302 that represents the concept phrase “databases,” a skill phrase. Note: The concept phrase “databases” as represented by node 1302 is interpreted to read on the claimed first attribute corresponding to a first skill associated with the first job designation  ], and the first directed edge indicates the first skill is a qualification for the first job designation [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset. In some example embodiments, the edge (u,v) is included in the universal concept graph if (e.g., if and only if) the hyperlink is present in both directions (e.g., a hyperlinks to v, and v hyperlinks to u). Paragraph 0113 and FIG. 13 teaches the edge is associated with the edge weight value of “0.8,” which indicates that the concept phrase “databases” is highly related to the concept phrase “database administrator.” and that the skill “databases” is highly important to the job associated with the job title “database administrator.” Note: The examiner interprets if and only if in one direction for , wherein the second node is linked to the second attribute via a second directed edge, wherein the second node corresponds to a second job designation, the second attribute corresponding to a second skill associated with the second job designation, [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and only if) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset. In some example embodiments, the edge (u,v) is included in the universal concept graph if (e.g., if and only if) the hyperlink is present in both directions (e.g., a hyperlinks to v, and v hyperlinks to u). Figure 13:1320 and 1318 teach the job title “Hardware Engineer” and “Computer Architecture” respectively connected via a weighted edge 0.5. Note: The examiner interprets if and only if in one direction for (u,v) there is a hyperlink from the article page corresponding to u in the external dataset to the article page corresponding to v in the external dataset to be the claimed directed edge, whereas the prior art reference teaches in some embodiments it maybe both directions or bi-directional. “Hardware Engineer” is interpreted to be the claimed second node, the weighted edge is interpreted to be the directed edge, “Computer Architecture” is interpreted to be the claimed second attribute.], wherein the directed edge indicates the second skill is a qualification for the second job designation [Paragraph 0038 teaches the graph generating system determines that an edge (u,v) connects the first node u and the second node v of the universal concept graph if (e.g., if and , and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, by incorporating a graph where edges connects a node representing a particular job title and a node representing a particular skill, as taught by Kenthapadi (Paragraph 0038, Paragraph 0113, and FIG. 13), because both applications are directed to recommendations generated using graphs containing nodes and edges; incorporating a graph where edges connects a node representing a particular job title and a node representing a particular skill generates better recommendations to the members of a service (see Kenthapadi Paragraph 0004).
 

Predescu discloses:
wherein the directed edge includes a weight corresponding to a quantity of employees that have transitioned from the first node to the second node [Paragraph 0031 teaches method includes an operation for calculating a weight for each link in the transition graph. The weight is based on a number of employees of the destination company, a number of users transitioning from the source company to the destination company, and a number of users transitioning from the destination company to the source company.], wherein the first node includes a first set of employees holding the first job designation [Paragraph 0032 teaches the transition graph comprising a node for each company and links between the nodes. Paragraph 0064 teaches FIG. 4 is a graph 400 for employee transitions between companies. Paragraph 0065 teaches titles such as “software developer,” “application developer,” “programmer,” “software engineer,” “software analyst,” “Java programmer,” etc., may be mapped to a common super-title of “software developer. Paragraph 0078 teaches DEST_SIZE is the number of employees for the given super-title at the destination company, DEST_IN_MEMBER is the number of incoming employees for the given super-title at the destination company v. Note: The examiner interprets companies represented by nodes with employees for that company that fall under the super-, a first minimum time the first job designation was held by at least one employee of the first set [Paragraph 0090 teaches operation 608, the transitions relevant to the identified super-title, geography, and time period are identified. Further, at operation 610, the retention of employees is determined, although this operation may be optional in some embodiments. In some example embodiments, the retention includes counting the number of employees that have remained at the job longer than a predetermined threshold period (e.g., three years, although other threshold periods are possible). Paragraph 0097 teaches the retention edges are associated with the number of employees, for the given super-title and period, that remain with the company. In some example embodiment, employees that have been with the company longer than a predetermined threshold period (e.g., two years) of time are considered for the count of the retention edge.], wherein the second node includes a second set of employees holding the second job designation [Figure 4 with a second node represented as COMPANY 2 is interpreted to be the claimed second node. Paragraph 0032 teaches the transition graph comprising a node for each company and links between the nodes. Paragraph 0064 teaches FIG. 4 is a graph 400 for employee transitions between companies. Paragraph 0065 teaches titles such as “software developer,” “application developer,” “programmer,” “software engineer,” “software analyst,” “Java programmer,” etc., may be mapped to a common super-title of “software developer. Paragraph 0078 teaches DEST_SIZE is the number of employees for the given super-title at the destination company, DEST_IN_MEMBER is the number of incoming employees for the given super-title at the destination company v. Note: The examiner interprets companies represented by nodes with employees for that company that fall under the super-title “software developer”, super-titles that include titles such as , a second minimum time the second job designation was held by at least one employee of the second set [Figure 4 with a second node represented as COMPANY 2 is interpreted to include the second job designation was held by at least one employee of the second set. Paragraph 0090 teaches operation 608, the transitions relevant to the identified super-title, geography, and time period are identified. Further, at operation 610, the retention of employees is determined, although this operation may be optional in some embodiments. In some example embodiments, the retention includes counting the number of employees that have remained at the job longer than a predetermined threshold period (e.g., three years, although other threshold periods are possible). Paragraph 0097 teaches the retention edges are associated with the number of employees, for the given super-title and period, that remain with the company. In some example embodiment, employees that have been with the company longer than a predetermined threshold period (e.g., two years) of time are considered for the count of the retention edge. Note: The examiner interprets retention calculated for each company including retention for a super-title under a different company such as COMPANY 2 for employees that fall under that super-title to read on the claimed a second minimum time the second job designation was held by at least one employee of the second set. Retention is interpreted to include minimum amount of time to such as three years as the claimed minimum time.],
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala and Kenthapadi, by incorporating elements of a transition graph that includes weights that represent the amount of transitions occurring between nodes of employees with holding jobs for longer than a specified amount of time, as taught by Predescu (Paragraph 0031, 0032, 0064, 0065, 0078, 0090, 0097, and Figure 4), because the three applications are directed to recommendations generated using graphs containing nodes and edges; incorporating elements of a transition graph that includes weights that represent the amount of transitions occurring between nodes of employees with holding jobs for longer than a specified amount of time helps talent-acquisition professionals understand labor market trends, identify talent pools, and understand how talent flows to and from companies (see Predescu Paragraph 0030).

Kadambala, Kenthapadi, and Predescu disclose most of the limitations as set forth in the rejection of claim 20, but does not appear to expressly disclose a first maximum time the first job designation was held by at least one employee of the first set and a second maximum time the second job designation was held by at least one employee of the second set.
Rennison discloses:
and a first maximum time the first job designation was held by at least one employee of the first set and a second maximum time the second job designation was held by at least one employee of the second set [Column 5 Lines 42-45 teach the system can normalize documents or information objects into a canonical meta representation including concepts and a graph of relationships between concepts (e.g., a knowledge base). FIG. 4 teaches an example of a Resume Knowledge Base Schema. FIG. 5 illustrates an instantiation of the Knowledge Base Schema of FIG. 4. Column 17 Lines 23-26 teach a database mapping mechanism can automatically construct SQL statements to insert, update, delete and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, Kenthapadi, and Predescu, by incorporating a maximum amount of years as part 

Kadambala, Kenthapadi, Predescu, and Rennison discloses most of the limitations as set forth in the rejection of claim 1, but does not appear to expressly disclose traversing, by the graphical recommendation engine, at least the portion of the graph retrieved from the database in order to generate, for a target user, a recommendation including a shortest path from the first node to the second node, the shortest path minimizing a quantity of nodes and/or time required to transition from a first job designation corresponding to the first attribute to a second job designation corresponding5Application No. 15/920,363Docket No.: 54874-302FO1US/171393US01Reply to Office Action of Febmay 5, 2020 to the second attribute.
Yuan discloses:
traversing, by the graphical recommendation engine, at least the portion of the graph [Figure 5:512 and Paragraph 0064 teach a subset of the knowledge graph is searched for one or more paths] in order to generate, for a target user, a recommendation [Figure 5 and Paragraph 0063 teach a flowchart illustrating a process of generating a result of a career path query. Note: Examiner interprets result of career path query to be the claimed recommendation for a target user.] including a shortest path from the first node to the second node, the shortest path minimizing a quantity of nodes and/or time required to transition from a first job designation corresponding to the first attribute to a second job designation corresponding5Application No. 15/920,363Docket No.: 54874-302FO1US/171393US01Reply to Office Action of Febmay 5, 2020 to the second attribute [Paragraph 0029 teaches An analysis apparatus 204 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, Kenthapadi, Predescu, and Rennison, by incorporating searching a knowledge graph for results to a career path query , as taught by Yuan (Paragraph 0029-0031 and 0065), because all five applications are directed to recommendations generated using graphs containing nodes and edges; incorporating searching a knowledge graph for results to a career path query facilitates career advancement for members of the social network (see Yuan Paragraph 0038).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadambala et al. (U.S. Publication No. US 20180218330 A1) hereinafter Kadambala, in view of Kenthapadi et al. (U.S. Publication No.: US 20170242909) hereinafter Kenthapadi, in view of Predescu et al. (U.S. Publication US 20190102710 A1) hereinafter Predescu, in view of Rennison (U.S. Patent No.: US 8001064 B1) hereinafter Rennison, in view of Yuan (U.S. Publication US 20190266497 A1) hereinafter Yuan, and further in view of Bahl (U.S. Publication US 20160378757 A1) hereinafter Bahl.
As to claim 8:
Kadambala, Kenthapadi, Predescu, Rennison, and Yuan discloses most of the limitations as set forth in the rejection of claim 7 and 1, but does not appear to expressly disclose the system of claim 7, wherein the edge connecting the first node and the third node is associated with a weight, wherein the generation of the graph includes determining the weight based at least on a quantity of users who have transitioned from the first attribute associated with the first node to the third attribute associated with the third node and wherein the generation of the recommendation includes identifying, based at least on the weight, the first attribute as being associated with a highest quantity and/or a lowest quantity of users who have transitioned to the third attribute.
Bahl discloses:
The system of claim 7, wherein the edge connecting the first node and the third node is associated with a weight [Paragraph 0023 teaches a general concept network (graph) where each connection between two nodes (first and third node) has an edge weight ], wherein the generation of the graph includes determining the weight based at least on a quantity of users who have transitioned from the first attribute associated with the first node to the third attribute associated with the third node [Paragraph 0023, 0077, and 0078 teaches the recommendation engine generates a relevant concepts network (graph) where each connection between two nodes (first and third node) has an edge , and wherein the generation of the recommendation includes identifying, based at least on the weight, the first attribute as being associated with a highest quantity and/or a lowest quantity of users who have transitioned to the third attribute [Paragraph 0023 0067, 0069, 0077, 0078, and 0096 teaches suggesting additional concept identifiers (the recommendation) that have a high (highest) commonality score. edges of the relevant concepts network are weighted based on the commonality between nodes (first attribute and another attribute) and the recommendation engine utilizing those weights in determining a concept recommendation (the recommendation). Paragraph 0069 teaches weight between two nodes (first attribute and third attribute) corresponds with commonality scores (weight). Paragraph 0077-78 teaches the quantity or number of users co-visiting social networks (first attribute and third attribute) as relative with regard to the commonality score. Paragraph 0096 teaches step 1110 concept taxonomy system generates a visualization of the relevant concepts network (graph) that includes concept recommendations (the recommendations) and concept identifiers (first and third attributes)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, Kenthapadi, Predescu, Rennison, and Yuan, by incorporating the generation of a general concept network graph with an edge associated with a commonality score between two nodes and making a suggesting based on the high commonality score values, as taught by Bahl (Paragraph 0023 0067, 0069, 0077, 0078, and 0096), because all six applications are directed to recommendations 

As to claim 18:
Kadambala, Kenthapadi, Predescu, Rennison, and Yuan discloses most of the limitations as set forth in the rejection of claim 17 and 11, but does not appear to expressly disclose the method of claim 17, wherein the edge connecting the first node and the third node is associated with a weight, wherein the generation of the graph includes determining the weight based at least on a quantity of users who have transitioned from the first attribute associated with the first node to the third attribute associated with the third node and wherein the generation of the recommendation includes identifying, based at least on the weight, the first attribute as being associated with a highest quantity and/or a lowest quantity of users who have transitioned to the third attribute.
Bahl discloses:
The method of claim 17, wherein the edge connecting the first node and the third node is associated with a weight [Paragraph 0023 teaches a general concept network (graph) where each connection between two nodes (first and third node) has an edge weight ], wherein the generation of the graph includes determining the weight based at least on a quantity of users who have transitioned from the first attribute associated with the first node to the third attribute associated with the third node [Paragraph 0023, 0077, and 0078 teaches the recommendation engine generates a relevant concepts network (graph) where each connection between two nodes (first and third node) has an edge , and wherein the generation of the recommendation includes identifying, based at least on the weight, the first attribute as being associated with a highest quantity and/or a lowest quantity of users who have transitioned to the third attribute [Paragraph 0023 0067, 0069, 0077, 0078, and 0096 teaches suggesting additional concept identifiers (the recommendation) that have a high (highest) commonality score. edges of the relevant concepts network are weighted based on the commonality between nodes (first attribute and another attribute) and the recommendation engine utilizing those weights in determining a concept recommendation (the recommendation). Paragraph 0069 teaches weight between two nodes (first attribute and third attribute) corresponds with commonality scores (weight). Paragraph 0077-78 teaches the quantity or number of users co-visiting social networks (first attribute and third attribute) as relative with regard to the commonality score. Paragraph 0096 teaches step 1110 concept taxonomy system generates a visualization of the relevant concepts network (graph) that includes concept recommendations (the recommendations) and concept identifiers (first and third attributes)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, Kenthapadi, Predescu, Rennison, and Yuan, by incorporating the generation of a general concept network graph with an edge associated with a commonality score between two nodes and making a suggesting based on the high commonality score values, as taught by Bahl (Paragraph 0023 0067, 0069, 0077, 0078, and 0096), because all six applications are directed to recommendations .

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadambala et al. (U.S. Publication No. US 20180218330 A1) hereinafter Kadambala, in view of Kenthapadi et al. (U.S. Publication No.: US 20170242909) hereinafter Kenthapadi, in view of Predescu et al. (U.S. Publication US 20190102710 A1) hereinafter Predescu, in view of Rennison (U.S. Patent No.: US 8001064 B1) hereinafter Rennison, in view of Yuan (U.S. Publication US 20190266497 A1) hereinafter Yuan, and further in view of Schissel et al. (U.S. Patent No.: US 10462255 B2) hereinafter Schissel.
As to claim 9:
Kadambala, Kenthapadi, Predescu, Rennison, and Yuan disclose all of the limitations as set forth in the rejection of claim 1 above, but does not appear to expressly disclose the system of claim 1, wherein the graphical recommendation engine determines the shortest path between the first node to the second node by at least applying, to the graph representative of the one or more resource profiles, Dijkstra's algorithm.
Schissel discloses:
The system of claim 1, wherein the graphical recommendation engine determines the shortest path between the first node to the second node by at least applying, to the graph representative of the one or more resource profiles, Dijkstra's algorithm [Column 10 Lines 43-48 and Column 11 Lines 40-46  teach the graph analytic engine is configured to determine the minimum distance value path for the ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, Kenthapadi, Predescu, Rennison, and Yuan, by utilizing a graph analytic engine configured to determine the minimum distance value path for the maximum distance value path between an initial or starting node  and a desired or target node using Dijkstra’s algorithm where the nodes represent a human resource, as taught by Schissel (Column 10 Lines 43-48 and Column 11 Lines 40-46 ), because all six applications are directed to recommendations generated using graphs containing nodes and edges; generating a report that list career paths to a target node that is shorted by the use of an algorithm, such as Dijkstra’s algorithm, and displaying the generated report listed recommendations that are derived from historical path traversal and what was determined to be the shortest path from the starting node to the target node. Finding the shortest path and displaying the shortest path career path in a generated report helps employers by streamlining the job seeking process and help users understand their qualifications, as taught by Schissel (Column 16 Line 23-24).

As to claim 19:
Kadambala, Kenthapadi, Predescu, Rennison, and Yuan disclose all of the limitations as set forth in the rejection of claim 11 above, but does not appear to expressly disclose the method of claim 11 wherein the graphical recommendation engine determines the shortest path between the first node to the second node by at least applying, to the graph representative of the one or more resource profiles, Dijkstra's algorithm. Claim 16 has been cancelled.
Schissel discloses:
The method of claim 11 wherein the graphical recommendation engine determines the shortest path between the first node to the second node by at least applying, to the graph representative of the one or more resource profiles, Dijkstra's algorithm [Column 10 Lines 43-48 and Column 11 Lines 40-46  teach the graph analytic engine is configured to determine the minimum distance value path for the maximum distance value path between an initial or starting node (first node) and a desired or target node (second node) using Dijkstra’s algorithm. Column 11 Lines 40-46 teaches uses the Dijkstra algorithm to find the minimum distance value path (shortest path)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Kadambala, Kenthapadi, Predescu, Rennison, and Yuan, by utilizing a graph analytic engine configured to determine the minimum distance value path for the maximum distance value path between an initial or starting node  and a desired or target node using Dijkstra’s algorithm where the nodes represent a human resource, as taught by Schissel (Column 10 Lines 43-48 and Column 11 Lines 40-46 ), because all six applications are directed to recommendations generated using graphs containing nodes and edges; generating a report that list career paths to a target node that is shorted by the use of an algorithm, such as Dijkstra’s algorithm, and displaying the generated report listed recommendations that are derived from historical path traversal and what was determined to be the shortest path from the starting node to the target node. Finding the shortest path and displaying the shortest path career path in a generated report helps employers by streamlining the job seeking process and help users understand their qualifications, as taught by Schissel (Column 16 Line 23-24).

Response to Arguments
Applicant’s arguments with respect to amendments made to claims 1, 11, and 20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant presents the following arguments in the 04/27/2021 remarks page 12.
“…Kadambala takes a different approach by using machine learning to determine a recommendation. Thus, there would be absolutely no reason for Kadambala to use a graph of two nodes, much less merge two nodes of the graph, and a person of ordinary skill in the art would recognize this to be the case. Therefore, Kadambala fails to disclose at least the claim 1 "wherein the first node is merged with the second node by linking, via a directed edge, the first node with the second node".”

Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments regarding “there would be absolutely no reason for Kadambala to use a graph of two nodes, much less merge two nodes of the graph, and a person of ordinary skill in the art would recognize this to be the case”. Kadambala’s disclosure recommending a career path sufficiently discloses the current claim language “wherein the first node is merged with the second node by linking, via a directed edge, the first node with the second node” (see Kadambala Paragraph 0034). The graph may be populated with nodes that represent individual job positions (e.g., program manager) and with edges representing career movement between any given two job positions (i.e., nodes). Data used to create the set of nodes in the graph representing job positions may, for example, come from job listings and position titles. Data used to create a set of edges within the graph may be derived from job posting prerequisites and from historical movement of employees from one position to another. For example, a graph may have nodes representing a software engineer, a product 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL LEVI ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed, can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169